DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 12, 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10 and 17-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 6, 7, 10, 17 and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okabayashi et al. US 2014/0064803 A1 (Okabayashi).
Regarding claim 1, Okabayashi teaches an image forming apparatus, comprising: 
an image forming unit (10) configured to form an image on a recording material based on first image data (image input from image forming section 12); 
a controller (70) configured to control an image forming operation by the image forming unit (¶0020); 
an acquisition unit (controller 70 as controlling the image forming section 12, medium transporting section 50, post-processing section 60 and fixing device 100) configured to acquire property information (paper type A, B, C and D) related to a property of the recording material (¶0110); 
a setting unit (controller 70 as controlling the image forming section 12, medium transporting section 50, post-processing section 60 and fixing device 100) configured to set a control value (fixing temperature) to be used in the image forming operation to a first value (minimum fixing temperature) based on the property information acquired by the acquisition unit (¶0110, ¶¶0127); 
a reader (image inspection part 66) configured to read an image formed on the recording material by the image forming unit in a case in which the control value (fixing temperature) is set to the first value (minimum), and to output second image data (defects, i.e., poor fixing, ¶0076, ¶0110); and 
a comparison unit (controller 70 as controlling post processing section 60) configured to compare the first image data (the original scanned image) to the second image data (the image with a defect presence or absence for example, ¶0076), 
wherein the setting unit (controller 70 as controlling the post-processing section 60 and fixing device 100) is further configured to change the control value (fixing temperature) from the first value (minimum) to a second value (maximum) based on a comparison result from the comparison unit (¶0110 and ¶0127-¶0128).  
Okabayashi differs from the instant claimed invention by not explicitly disclosing: that after inspecting the image formed on the recording paper by inspection part 66, that the controller uses that information to change a control value. While it could be argued this limitation is inherent, because why would a device have a detector (i.e., inspection part 66) and NOT use that information. For the purposes of advancing prosecution this limitation is at the very least OBVIOUS. It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the information from inspection part 66 taught by Okabayashi to make the adjustments to the fixing device as taught by Okabayayshi (¶0109-0114) since doing so would yield the predictable result of an image properly fixed to the print medium.
Regarding claim 2, Okabayashi teaches the image forming apparatus according to claim 1, wherein 
the setting unit is further configured to determine the first value (minimum) based on the property information (¶0110-¶0111), to determine a correction value (difference between max and min) based on the comparison result, and to set the control value (fixing temperature) to the second value (maximum) based on the first value (minimum) and the correction value (¶0127-¶0128).  
Regarding claim 6, Okabayashi teaches the image forming apparatus according to claim 1, wherein the property information is at least one of a basis weight, a thickness, and stiffness of the recording material (i.e., paper type, ¶0110-¶0111).  
Regarding claim 7, Okabayashi teaches the image forming apparatus according to claim 1, wherein the image forming unit includes: 
a transfer unit (30) configured to transfer an image to the recording material, and 
a fixing unit (100) configured to fix, to the recording material, the image transferred to the recording material, and 
the control value is a target temperature of a heating member of the fixing unit (¶0110).  
Regarding claim 10, Okabayashi teaches the image forming apparatus according to claim 1, wherein the comparison unit (60) is further configured to determine whether or not an image defect has occurred (¶0076) in an image formed on the recording material by the image forming unit by comparing the first image data with the second image data (¶0076).  
Regarding claim 17, Okabayashi teaches the image forming apparatus according to claim 2, wherein 
an upper limit value (maximum temperature) corresponding to the property information is set for the correction value, 
in a case in which the correction value exceeds the upper limit value (higher than 180F), the setting unit is configured not to change the control value, and in a case in which the correction value does not -7-exceed the upper limit value, the setting unit is configured to change the control value from the first value to the second value (i.e., stay at 180F), and 
a first upper limit value corresponding to first property information is different from a second upper limit value corresponding to second property information (i.e., 160F vs 180F, ¶0126-¶0129).  
Regarding claim 24, Okabayashi teaches an image forming apparatus, comprising: 
an image forming unit (10) configured to form an image on a recording material based on first image data; 
a controller (70) configured to control an image forming operation by the image forming unit; 
an acquisition unit (controller 70 as controlling the image forming section 12, medium transporting section 50, post-processing section 60 and fixing device 100) configured to acquire property information (paper type A, B, C and D) related to a property of the recording material (¶0110); 
a setting unit (controller 70 as controlling the image forming section 12, medium transporting section 50, post-processing section 60 and fixing device 100) configured to set a control value (fixing condition Table 1) to be used in the image forming operation; 
a reader (image inspection part 66) configured to read an image formed on the recording material by the image forming unit, and to output second image data (defects, i.e., poor fixing, ¶0076, ¶0110); and 
a determination unit (controller 70 as controlling post processing section 60) configured to determine whether or not an image defect has occurred based on the first image data and the second image data (i.e., an image defect ¶0076, specifically poor fixing ¶0110), 
wherein - 10 -the setting unit is further configured not to change the control value (fixing condition Table 1) in a case in which the determination unit determines that the image defect has occurred and first property information has been acquired by the acquisition unit (i.e., the scenario described in ¶0127-¶0129 where the temperature has been maxed out to optimize other variable, the fixing temperature will not be changed even if a defect is present), and the setting unit is further configured to change the control value (fixing condition Table 1) in a case in which the determination unit determines that the image defect has occurred and second property information has been acquired by the acquisition unit (i.e., the scenario described in ¶0127-¶0129 where the temperature has not been maxed so it is changed to optimize the image quality to that of an O condition instead of an X, see Table 1).
Regarding claim 25, Okabayashi teaches the image forming apparatus according to claim 24, wherein the property information is at least one of a basis weight, a thickness, and stiffness of the recording material (¶0110).  
Regarding claim 26, Okabayashi teaches the image forming apparatus according to claim 24, wherein the image forming unit includes: 
a transfer unit (30) configured to transfer an image to the recording material, and a fixing unit (100) configured to fix, to the recording material, the image transferred to the recording material (¶0061), and the control value is a conveying speed of the recording material by the fixing unit (i.e., heating time, see Table 1).  
Regarding claim 27, Okabayashi teaches the image forming apparatus according to claim 26, wherein the setting unit is further configured not to change the conveying speed (i.e., fixing time) in a case in which the recording material is determined to be of a first type based on the first property information (¶0111-¶0112), and 
the setting unit is further configured to change the conveying speed in a case in which the recording material is determined to be of a second type thicker than the recording material of the first type based on the second property information (¶0111-¶0112).  


Claims 18 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okabayashi et al. US 2014/0064803 A1 (Okabayashi) and Yasukawa et al. US 2005/0262394 (Yasukawa).
Regarding claims 18 and 28, Okabayashi teaches the image forming apparatus according to claims 1 and 24. Okabayashi differs from the instant claimed invention by not explicitly disclosing: the acquisition unit comprises a detection unit configured to detect the recording material to acquire the property information.  However, sheet-type detectors are well-known. Yasukawa teaches an optical sensor 88b that detects thickness (¶0123). It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the detector 88b taught by Yasukawa to determine the sheet type A, B, C, D taught by Okabayashi, since Okabayashi is silent with regards to how sheet type is determined leaving it to one of ordinary skill it he art to pursue the known options within his or her grasp, of which, using a detector as exemplified by Yasukawa is a well-known option that can be implemented with the expectation of successfully determining sheet type.


Allowable Subject Matter
Claims 3, 4 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art fails to teach or suggest a storage unit configured to store history data among a cumulative number of recording materials on which the image forming unit forms an image, the property information of the recording material, and the correction value in an external apparatus connected via a network.
Claims 5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art fails to teach or suggest a notification unit configured to notify a user of information related to the comparison result when the correction value determined based on the comparison result exceeds the upper limit and a first upper limit value corresponding to first property information is different from a second upper limit value corresponding to second property information. Claim 8 is objected to by virtue of its dependence on claim 5. 
Claims 19-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or render obvious an image forming apparatus with a different fixing temperature for the different colors (i.e., image forming members) in an image forming apparatus, in combination with the other claimed limitations, having the uniquely distinct features of 
“wherein -8-the setting unit is further configured to change a first control value corresponding to the first image forming member in a case in which the determination unit determines that the image defect has occurred and first property information has been acquired by the acquisition unit, and the setting unit is further configured to change a second control value corresponding to the second image forming member in a case in which the determination unit determines that the image defect has occurred and second property information has been acquired by the acquisition unit,” [emphasis added]. Claims 20 -23 are considered allowable by virtue of their dependence on claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:00 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA L ELEY/
Examiner, Art Unit 2852